 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         EASTERN DIVISION
11

12   ADALINA A.,                                 )   No. ED CV 19-1321-DDP (PLA)
                                                 )
13                         Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                 )   JUDGE’S REPORT AND
14                   v.                          )   RECOMMENDATION
                                                 )
15   ANDREW M. SAUL, COMMISSIONER                )
     OF SOCIAL SECURITY                          )
16   ADMINISTRATION,                             )
                                                 )
17                         Defendant.            )
                                                 )
18

19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and
20   files herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
21   recommendations of the Magistrate Judge.
22         ACCORDINGLY, IT IS ORDERED:
23         1.      The Report and Recommendation is accepted.
24         2.      Judgment shall be entered consistent with this Order.
25         3.      The clerk shall serve this Order and the Judgment on all counsel or parties of record.
26

27            0DUFK
     DATED: ___________________________               ______________________________________
                                                         HONORABLE DEAN D. PREGERSON
28                                                    SENIOR UNITED STATES DISTRICT JUDGE
